DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (US 2013/0128699 A1).
Regarding claim 11, Schmid [0006] discloses emitting an acoustic signal using, a first signal component of the acoustic signal having a first frequency and a second signal component of the acoustic signal having a second frequency, an aperture angle of the acoustic sensor differing for the first frequency and the second frequency[0006, 0023, 0025 and 0032-0035]; 
receiving the acoustic signal using the acoustic sensor, after the acoustic signal has been reflected at an object[0006, 0023]; 
and evaluating the received acoustic signal to ascertain an elevation angle based on a signal amplitude of the first signal component of the received acoustic signal and a signal amplitude of the second signal component of the received acoustic signal, the elevation angle describing a 
Regarding claim 12, Schmid discloses wherein the acoustic signal is a chirp.[0008]  
Regarding claim 13, Schmid discloses wherein the acoustic signal is a pulsed signal having pulses each of constant frequency. [Fig 3; 0033-0036]  
Regarding claim 14, Schmid discloses wherein, during the evaluation of the received acoustic signal, a standardization of the signal amplitudes of the first signal component and the second signal component takes place, and the elevation angle is ascertained based on a standardized signal amplitude of the first signal component of the received acoustic signal and a standardized signal amplitude of the second signal component of the received acoustic signal. [Fig 3; 0038]  
Regarding claim 15, Schmid discloses wherein, during the evaluation of the received acoustic signal, a directional pattern of the acoustic sensor is accessed, which defines a relationship between signal amplitude of the received acoustic signal and elevation angle for the first frequency and for the second frequency. [Fig 3, 0036-0038]  
Regarding claim 16, Schmid discloses wherein the evaluation of the received acoustic signal includes a trilateration, a location of the object in relation to the acoustic sensor being described in an azimuth angle, in a horizontal direction in relation to the acoustic sensor, and a correction of the directional pattern taking place based on the azimuth angle. [0027]  
Regarding claim 18
Regarding claim 19, Schmid discloses wherein the evaluation of the received acoustic signal is carried out in response to a system including the acoustic sensor having been started or a presence of an object having been detected. [0027-0030]  
Regarding claim 20, Schmid [0006] discloses a control device configured to[0006]: 
emit an acoustic signal using the acoustic sensor a first signal component of the acoustic signal having a first frequency and a second signal component of the acoustic signal having a second frequency, an aperture angle of the acoustic sensor differing for the first frequency and the second frequency[0006, 0023, 0025 and 0032-0035]; 
receive the acoustic signal, using the acoustic sensor, after the acoustic signal has been reflected at an object[0006, 0023]; 
and evaluate the received acoustic signal to ascertain an elevation angle based on a signal amplitude of the first signal component of the received acoustic signal and a signal amplitude of the second signal component of the received acoustic signal, the elevation angle describing a position deviation of the object from a sensor axis[0006, 0027-0029 and 0036-0037].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 2013/0128699 A1) as applied to claim 11 above, and further in view of Schweinzer (WO 2005/083464 A1).
Regarding claim 17, Schmid does not explicitly teach wherein a horizontal aperture angle of the acoustic sensor is greater than a vertical aperture angle of the acoustic sensor. 
Schweinzer teaches wherein a horizontal aperture angle of the acoustic sensor is greater than a vertical aperture angle of the acoustic sensor. [Description Last Para on Page 18 has rectangular shape]
It would have been obvious to one of ordinary skill in the art to have modified the sensor aperture angle in Schmid in view of the rectangular shape in Schweinzer as various geometric shapes are known in the art in order to change shape and properties of the sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645